IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 199 EAL 2022
                                            :
                   Respondent               :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
             v.                             :
                                            :
                                            :
ROBERT ARENAS,                              :
                                            :
                   Petitioner               :


                                    ORDER



PER CURIAM

     AND NOW, this 29th day of November, 2022, the Petition for Allowance of Appeal

is DENIED.